Citation Nr: 0518324	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
December 1942 to September 1945.  In addition, the Board 
notes that the veteran's claims file contains official 
documentation that verifies his status as a combat veteran, 
such as his receipt of the Purple Heart.  See 38 U.S.C.A. § 
1154(b) (West 2002).  The veteran died in November 2002.  The 
appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2004, the Board remanded the appellant's claim to 
identify and procure additional private treatment records as 
well as to obtain a VA medical opinion.  

The appellant's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate lists the immediate cause of 
his death as respiratory failure due to or as a consequence 
of chronic obstructive pulmonary disease.  At the time of his 
death, service connection was in effect for residuals of a 
gunshot wound to Muscle Group XI, in the left lower leg, and 
for paralysis of the musculocutaneous nerve in the left leg, 
each evaluated as 30 percent disabling.  In a December 2002 
statement, the appellant claimed that the veteran's cause of 
death was related to his military service, as she asserts his 
service-connected left leg gunshot wound residuals were a 
contributory cause of his death from respiratory failure.  

In June 2004, the Board remanded this case to identify and 
procure additional private treatment records as well as to 
obtain a VA medical opinion.  Thereafter, the AMC sent the 
appellant a letter in July 2004 notifying her that VA would 
request the private treatment records after she identified 
the veteran's private treatment providers and completed the 
enclosed VA Form 21-4142.  In August 2004, instead of 
providing treatment provider information and signing the 
necessary release forms, the appellant chose to submit a 
limited selection of private medical evidence.  

Nonetheless, the AMC attempted to complete the Board's remand 
instructions by obtaining a medical opinion in December 2004 
on the basis of the limited medical records supplied by the 
appellant.  The physician giving the opinion described the 
medical records in the claims folder as "sketchy"; 
nonetheless, he attempted to give the requested opinion and 
indicated that if, indeed, the veteran's death had been due 
to pulmonary embolus, then it would be at least as likely as 
not secondary to the gunshot wound residuals.  Unfortunately, 
the death certificate does not indicate that pulmonary 
embolus was the cause of the veteran's death, and the 
"sketchy" medical records provided by the appellant do not 
provide a complete picture of the circumstances of the 
veteran's death, so as to permit a conclusion that service 
connection for the veteran's death may be granted.

As the appellant may have misunderstood the 2004 letter 
requesting additional evidence to substantiate the claim, the 
Board is remanding this appeal to give the appellant another 
opportunity to provide authorization for VA to obtain the 
entirety of the veteran's private treatment records from each 
pertinent treatment provider --instead of a selected 
assortment of treatment records from multiple treatment 
providers -- in order to form a complete history and picture 
of the veteran's left leg and pulmonary disabilities as well 
as his cause of death.  For example, the claims file contains 
private hospital treatment notes from isolated dates in 
September 2002.  However, additional treatment records show 
that the veteran was hospitalized at the same facility 
multiple times during the year preceding his death.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the appellant complete 
the necessary releases authorizing VA to 
request the veteran's medical records 
pertaining to residuals of an in-service 
gunshot wound, phlebitis, and/or 
respiratory or pulmonary problems, 
including COPD, from the private health 
care provider who provided the January 
2003 statement included in the file, and 
make arrangements to obtain the veteran's 
treatment records from the private 
physician for the period from September 
1945 to November 2002.    

2.  Request that the appellant complete 
the necessary releases authorizing VA to 
request the veteran's medical records 
pertaining to residuals of an in-service 
gunshot wound, phlebitis, and/or 
respiratory or pulmonary problems, 
including COPD from the private health 
care provider who provided the July 2004 
fax statement included in the file, and 
make arrangements to obtain the veteran's 
treatment records from the private 
physician for the period from September 
1945 to November 2002.    

3.  Request that the appellant complete 
the necessary releases authorizing VA to 
request the veteran's medical records 
pertaining to residuals of an in-service 
gunshot wound, phlebitis, and/or 
respiratory or pulmonary problems, 
including COPD from the private health 
care facility that provided the September 
2002 inpatient treatment included in the 
file, and make arrangements to obtain the 
veteran's treatment records from the 
private facility for the period from 
September 1945 to November 2002.    

4.  Readjudicate the appellant's claim 
for entitlement to service connection for 
the veteran's cause of death.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the appellant and her representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since February 2005.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




